J-A27015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUSTIN JACOB KNIGHT                        :
                                               :
                       Appellant               :    No. 481 MDA 2021

        Appeal from the Judgment of Sentence Entered January 12, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000062-2019


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: DECEMBER 19, 2022

        Appellant, Austin Jacob Knight, appeals from the January 12, 2021

Judgment of Sentence entered in the Lackawanna County Court of Common

Pleas following his jury conviction of Aggravated Indecent Assault Without

Consent, Sexual Assault, Indecent Assault Without Consent, Unlawful Contact

with a Minor, and Corruption of Minors.1 After careful review, we affirm.

        The relevant facts and procedural history are as follows. On January

25, 2018, R.K. (“Victim”) reported to police that Appellant, who was 28 years

old, had sexually assaulted her on October 31, 2017, when Victim was 16

years old.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 3125(a)(1),               3124.1,   3126(a)(1),   6318(a)(1),   and
6301(a)(1)(ii), respectively.
J-A27015-22



       Following an investigation of Victim’s allegations, on February 25, 2019,

the Commonwealth charged Appellant with the above crimes arising from his

conduct on October 31, 2017.

       On January 9, 2020, the Commonwealth filed a Motion in Limine to

Introduce Evidence of Other Crimes, Wrongs, or Acts. In an effort to establish

Appellant’s pattern of manipulative and coercive behavior towards minor

females, the Commonwealth sought to introduce the testimony of Janet Bash.

Ms. Bash had previously had a relationship with Appellant when she was 13

years old, and Appellant was 19 years old.2 Their relationship began as a

friendship, became sexual when Ms. Bash was 14 years old, and resulted in

Ms. Bash becoming pregnant at age 16. The Commonwealth represented that

Ms. Bash would offer testimony that, inter alia, Appellant often performed sex

acts on her even when she said she did not want him to and that he used

coercion and force.       The Commonwealth argued that both the difference

between Ms. Bash’s and Appellant’s ages and Appellant’s use of pressure to

coerce Ms. Bash into engaging in various sexual acts were relevant at trial.

       In response, on September 30, 2020, Appellant filed a Motion in Limine

to Exclude Evidence of Prior Crimes, Wrongs, or Acts pursuant to Pa.R.Crim.P.

404(b), asserting that Ms. Bash’s testimony was irrelevant and unfairly

prejudicial. In particular, Appellant asserted that Ms. Bash had no connection

____________________________________________


2At the time of Appellant’s trial, Ms. Bash was 22 or 23 years old. See N.T.
Trial Motions Hr’g, 10/5/20, at 3.


                                           -2-
J-A27015-22



to the victim in, or “presence in the fact pattern” of, this case.3 Appellant

further averred that “[t]here is no logical connection to [Appellant’s] crimes

and the unsubstantiated statement of a prior acquaintance.”4           Appellant

concluded that the court should exclude Ms. Bash’s testimony because it would

unduly prejudice and confuse the jury because “the alleged prior bad acts

have similar elements as [Appellant’s] current charges.”5

        On October 5, 2020, immediately prior to the commencement of

Appellant’s trial, the trial court heard argument on the motions in limine, after

which it granted the Commonwealth’s motion, denied Appellant’s motion, and

permitted the Commonwealth to present Ms. Bash’s testimony at trial.

        At trial, the Commonwealth presented the testimony of, inter alia, Victim

and Ms. Bash.6 Victim explained that she and Appellant had met in August of

2017 at Skateaway, a skating rink in Wilkes Barre, and had developed a

____________________________________________


3   Motion in Limine, 9/30/20, at ¶ 12.

4   Id. at ¶ 13.

5   Id. at ¶ 16, 19-20.

6 The Commonwealth also presented the testimony of Cheryl Friedman, the
nurse practitioner at The Children’s Advocacy Center in Scranton who
performed Victim’s sexual assault physical exam; Officer Jason O’Hora of the
Moosic Borough Police Department; Sara Worsnick, a Pennsylvania State
Police forensic analyst; and Melinda Charley, a Pennsylvania State Police DNA
forensic scientist. In addition to its testimonial evidence, the Commonwealth
presented physical evidence corroborating Victim’s claim that Appellant had
raped her, namely Appellant’s DNA in semen found on towel Victim indicated
that she had used to clean herself after Appellant ejaculated on her. Victim
saved this evidence in her home and turned it over to police when she reported
the rape.

                                           -3-
J-A27015-22



friendship. Appellant was aware from the outset that Victim was only 16 years

old, and Appellant led Victim to believe that he was in his early twenties. As

time passed, Appellant garnered Victim’s and Victim’s mother’s trust, and

Victim, with her mother’s approval, began to rely on him for transportation to

the skating rink.       The relationship between Appellant and Victim soon

alienated Victim from her friends, however, and she became estranged from

them.

        Eventually, the friendship between Victim and Appellant evolved into a

sexual relationship.      Victim testified that this “confused her” because she

“never really had any sexual knowledge in general” but that she ignored her

instincts because she thought “this is what people do, I shouldn’t be doing be

saying anything. You know, this is normal.”7 Victim testified that Appellant

kissed her and touched and digitally penetrated her vagina and touched her

breasts. She testified that, by the fall of 2017, she was uncomfortable with

Appellant’s actions, which included the performance of oral sex on her. She

further testified that she told Appellant she did not want him to perform oral

sex on her, but that he would do it anyway. She also testified that when she

expressed feeling uncomfortable in sexual situations, Appellant would

persuade her that he cared about her and just wanted to “make [her] feel




____________________________________________


7   N.T. Trial, 10/5/20, at 39.

                                           -4-
J-A27015-22



good.”8 Victim testified that, ultimately, she realized that Appellant had been

grooming her for sexual abuse by talking her into thinking a sexual

relationship was what she wanted.

        On the night of October 31, 2017, Victim went to a haunted house with

Appellant. While the two were standing in line, Appellant “would press himself

up against” Victim with his “penis [] against [her] butt.”9 After the haunted

house, Appellant and Victim returned to Victim’s home where, on Victim’s front

porch, Appellant penetrated Victim’s vagina digitally and performed oral sex

on her even though she expressed to Appellant that she did not want him to.

Later, the two retreated to Victim’s basement where Appellant’s sexual

advances escalated and culminated in Appellant performing oral sex and

intercourse with Victim against her will. Victim testified that she “said that I

didn’t want to. I said that very firmly that night. It was the only time that I

could say [] without a doubt that I completely and honestly didn’t want to do

anything, and I made it very clear.”10

        Even after this incident, Victim continued to spend time with Appellant,

although the two became more distant.            Victim explained that Appellant’s

distance made her nervous because Appellant had begun yelling at her and

____________________________________________


8 Id. at 40. See also id. at 42 (Where Victim testified that “I thought, you
know, he wants to be kind and he wants to make me feel good. He wants to
take care of me. I might as well, you know.”).

9   Id. at 40.

10   Id. at 46.

                                           -5-
J-A27015-22



being verbally abusive causing Victim to become afraid that Appellant would

hurt her. She testified, however, that she feared cutting off all contact with

Appellant because she “knew the risk.”11 Victim also testified that she was

also scared of Appellant because, on one occasion after the rape, Appellant,

while intoxicated, approached Victim and her mother at Skateaway and pulled

out a knife.

        Victim testified that she did not tell anyone about the rape until January

2018. She explained that she came forward because she “was struggling after

the main sexual assault experience. I realized that I was being groomed, and

I didn’t realize how long it was happening, obviously. Looking back on the

situation it made me feel like he was the only one there for me all of the time,

so I felt like I needed to hold onto that, even though I was going through so

much pain from it.”12

        The Commonwealth then presented the testimony of Ms. Bash.             In

addition to the facts proffered by the Commonwealth in its motion in limine,

Ms. Bash testified that at the time she met Appellant she was depressed and

did not have much of a social life. Ms. Bash’s father worked with Appellant

and introduced Appellant to Ms. Bash when she was 13 years old. When she

was 14 or 15 years old, her friendship with then-21-year-old Appellant,

became sexual.       Also, around that time, Appellant moved into Ms. Bash’s

____________________________________________


11   Id. at 53.

12   Id. at 59-60.

                                           -6-
J-A27015-22



family’s home.         Relevantly, Ms. Bash testified that she requested that

Appellant use condoms when they had intercourse, but Appellant refused,

explaining that they hurt him. Ms. Bash testified that she naively believed

Appellant. She also testified that she felt pressured to have intercourse with

Appellant and to permit him to ejaculate inside her.            She testified that

“[s]ometimes he forced” her to “finish inside. Like he would hold me down

and like pressure me into it or use words” such as “[i]t would make us

closer.”13 She also testified that, although he never physically forced her to

have intercourse, she felt pressured because he told her that if she did not

agree, Appellant “would leave or find someone else to do it[.]” 14 Ms. Bash

testified that sometimes she would try to physically resist Appellant by

squirming away during intercourse but Appellant would pin her down.

           Appellant testified on his own behalf.15   Relevantly, Appellant denied

that he had a sexual relationship with Victim and denied that he had sexually

assaulted her. Appellant advanced the defense that Victim was a “troubled

young girl”16 with mental health problems17 who came from a broken home.

He asserted that Victim’s mother, who worked nights, was not around much
____________________________________________


13   Id. at 88.

14   Id.

15 Appellant also presented the testimony of Victim’s mother and Appellant’s
friend, Steven Ashworth.

16   N.T. Trial, 10/6/20 at 106.

17   Victim suffered from post-traumatic stress disorder and depression.

                                           -7-
J-A27015-22



and that her father was not “in the picture.”18 Appellant asserted that he was

one of the only stable people in Victim’s life and posited that Victim had felt

abandoned by him when he took a new job, which resulted in him having less

time for her. He concluded that this caused Victim to become angry with him

and to fabricate the sexual assault allegation. Appellant’s counsel reiterated

these themes during his closing argument.

        The Commonwealth used its closing argument to rebut Appellant’s

defense that Victim fabricated her account of their sexual relationship and

Appellant’s assault by emphasizing that Victim had little to gain from accusing

Appellant of crimes he did not commit and from testifying publicly, which

required her to reveal intimate and embarrassing details of being sexually

assaulted.         To   this   end,   the      prosecutor   highlighted   the   potential

embarrassment caused by reporting and detailing her assault to male police

officers, undergoing an invasive sexual assault medical exam, and testifying

publicly “in front of all of you, right, a room full of strangers in front of her

dad who is by her side[.]”19

        Following the Commonwealth’s closing argument, Appellant moved for

a mistrial based on the prosecutor’s reference to what Appellant characterized

as “a very important fact that was not offered into evidence[.]”20 In particular,

____________________________________________


18   N.T. Trial, 10/5/20, at 22.

19   N.T. Trial, 10/6/20, at 121.

20   Id. at 144.

                                            -8-
J-A27015-22



Appellant objected to the Commonwealth having identified Victim’s father,

who was seated in the courtroom. Appellant asserted that Victim’s father’s

identity was not in evidence and was “inflammatory, prejudicial and . . . goes

against [Appellant’s] defense” that Victim did not have the support of her

family.21 The court denied Appellant’s motion.

           At the conclusion of trial, the jury convicted Appellant of all charges. On

January 12, 2021, the trial court sentenced Appellant to an aggregate term of

incarceration of 84 to 168 months, comprised of a 30 to 60 months for the

Aggravated Indecent Assault conviction, 42 to 84 months for the Sexual

Assault conviction, and 12 to 24 months for the Indecent Assault conviction.

The court ordered the sentences to run consecutively.22

           On January 22, 2021, Appellant filed a Petition for Reconsideration of

Sentence, asserting that because the conduct for which the jury convicted

Appellant occurred on one night, the court erred in not merging his convictions

for purposes of sentencing. In the alternative, Appellant requested that the

court impose concurrent sentences for those convictions.

           On March 16, 2021, the trial court denied Appellant’s petition for

reconsideration of sentence, finding that “the charging documents and

supporting documents of record describe the operative facts in such a way as
____________________________________________


21   Id.

22 The court also ordered Appellant to serve a consecutive term of 2 years of
probation for his Aggravated Indecent Assault conviction and two consecutive
terms of 2 and 4 years of probation for his Unlawful Contact with a Minor and
Corruption of Minors convictions, respectively.

                                           -9-
J-A27015-22



to distinguish the specific conduct from one single act to multiple incidents.”23

Therefore, the court concluded that the charges do not merge for sentencing

purposes.

        This timely appeal followed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

        Appellant raises the following issues for our review:

        1. Did the trial court err in granting the Commonwealth’s Motion
           in Limine to introduce evidence of Appellant’s crimes, wrongs[,]
           or acts?

        2. Did the trial court err in denying Appellant’s Motion for a
           Mistrial after the district attorney referred to facts not in
           evidence during closing arguments?

        3. Did the trial court err in not merging a lesser included crime
           with other princip[al] crimes at sentencing?

Appellant’s Brief at 7.

                                               A.

        In his first issue, Appellant asserts that the trial court erred in denying

his motion in limine to preclude the testimony of Ms. Bash. Id. at 17-23.

Appellant argues that Ms. Bash’s testimony was “not substantially related to

the matter at hand, the fact pattern was not strikingly similar to the matter at

trial, the prior acts were remote in time, [] the evidence offered had no

probative value[,]” and the Commonwealth sought to introduce it “solely to

show that [Appellant] acted in conformity with alleged past behavior.” Id. at

20. In support of his argument, Appellant emphasizes that: (1) Ms. Bash and

____________________________________________


23   Order, 3/16/21, at 1 n.1.

                                          - 10 -
J-A27015-22



Appellant were introduced by Ms. Bash’s father and their relationship had his

blessing; (2) there was only a six-year age gap between Ms. Bash and

Appellant; (3) their sexual relationship was consensual; and (4) six years had

passed between the time of Appellant’s relationship with Ms. Bash and his

relationship with Victim. Id. at 20-21.

      The “[a]dmission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Tyson, 119 A.3d 353, 357 (Pa.

Super.   2015)   (en   banc)   (citations     and   quotation   marks   omitted).

“Accordingly, a ruling admitting evidence will not be disturbed on appeal

unless that ruling reflects manifest unreasonableness, or partiality, prejudice,

bias, or ill-will, or such lack of support to be clearly erroneous.”

Commonwealth v. Huggins, 68 A.3d 962, 966 (Pa. Super. 2013) (citations

and internal quotations omitted).

      Pennsylvania Rule     of Evidence       404(b) prohibits evidence     of a

defendant’s prior bad acts “to prove a person’s character” or demonstrate

“that on a particular occasion the person acted in accordance with the

character.” Pa.R.E. 404(b)(1). Nevertheless, the Rule also provides that prior

bad acts evidence “may be admissible for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” Pa.R.E. 404(b)(2).

      To establish one of the exceptions set forth in Rule 404(b), there must

be “a close factual nexus sufficient to demonstrate the connective relevance

                                     - 11 -
J-A27015-22



of the prior bad acts to the crime in question.” Commonwealth v. Sami,

243 A.3d 991, 999 (Pa. Super. 2020) (citation and emphasis omitted).

Additionally, the term “unfair prejudice” in Rule 404(b)(2) “means a tendency

to suggest a decision on an improper basis or to divert the jury’s attention

away from its duty of weighing the evidence impartially.” Commonwealth

v. Dillon, 925 A.2d 131, 141 (Pa. 2007) (citation omitted).

      In considering the common plan exception, “the trial court must first

examine the details and surrounding circumstances of each criminal incident

to assure that the evidence reveals criminal conduct which is distinctive and

so nearly identical as to become the signature of the same perpetrator.

Relevant to such a finding will be the habits or patterns of action or conduct

undertaken by the perpetrator to commit crime, as well as the time, place,

and types of victims typically chosen by the perpetrator.” Tyson, 119 A.3d

at 358-59 (Pa. Super. 2015). Importantly, “[t]he common scheme exception

does not require that the two scenarios be identical in every respect.” Id. at

360 n.3 (emphasis omitted).

      In determining the admissibility of Ms. Bash’s testimony, the trial court

scrupulously compared the details of Appellant’s relationship with her to

Appellant’s relationship with Victim and “found these situations substantially

similar such that they indicated a common plan[.]” Trial Ct. Op., 3/9/22, at

26. In particular, the trial court opened as follows:

      The similarities between Janet Bash and [Victim] indicate a
      common plan in which [] Appellant earned the trust of naïve,
      socially isolated minor females, initiated daily communication and

                                    - 12 -
J-A27015-22


      regular contact, manipulated them into inappropriate touching
      and kissing, evolving into sexual contact, and eliciting sexual
      contact through confusion, verbal coercion[,] and physical force.
      [] Appellant created opportunities for Janet Bash and [Victim] to
      spend periods of time [with him] encouraging sexual conduct to
      occur.   []Appellant’s daily interactions with Janet Bash and
      [Victim] conditioned the minor females to accept sexual conduct
      and be deterred from resisting or reporting the assaults.

Id. at 26-27.

      In addition, the trial court weighed the probative value of this evidence

against its prejudicial effect and determined that “any prejudicial effect the

testimony may have had was insignificant compared to the overwhelming

evidence of Appellant’s guilt[,]” including Victim’s detailed testimony and the

forensic evidence. Id. at 27-28. Accordingly, the trial court concluded that

“[g]iven the similarities, this [c]ourt did not find Appellant’s prior bad acts to

be unfairly prejudicial[;]” rather, they “established that [] Appellant’s actions

were not the result of mistake or accident and instead evidenced a pattern or

common scheme by [] Appellant.” Id. at 28.

      Following our review, we conclude that the trial court did not abuse its

discretion in permitting the Commonwealth to offer Ms. Bash’s testimony to

establish that Appellant’s actions were part of a common scheme of coercion

and manipulation of teenage girls. Accordingly, Appellant is not entitled to

relief on this claim.

                                       B.

      In his second issue, Appellant asserts that the trial court erred in

denying his motion for a mistrial after the prosecutor identified Victim’s



                                     - 13 -
J-A27015-22



father’s and noted his presence in the courtroom during the closing argument.

Appellant’s Brief at 23-27. He claims that the prosecutor’s identification of

Victim’s father was calculated to show that Victim had his support to

“undermine [ ] Appellant’s defense[] and inflame the passions of the jury.”

Id. at 27. He argues that identifying Victim’s father was “more than rhetorical

flair” and constituted a “reference to a fact not admitted into the record of

evidence and deprived [] Appellant of a fair and impartial jury.” Id.

      We review a trial court’s denial of a motion for mistrial for an abuse of

discretion. Commonwealth v. Bryant, 67 A.3d 716, 728 (Pa. 2013). “[N]ot

every inappropriate remark by a prosecutor constitutes reversible error.”

Commonwealth v. Noel, 53 A.3d 848, 858 (Pa. Super. 2012). “It is [] well

established that a trial court may grant a mistrial only where the incident upon

which the motion is based is of such a nature that its unavoidable effect is to

deprive the defendant of a fair trial by preventing the jury from weighing and

rendering a true verdict.” Bryant, 67 A.3d at 728 (quotation marks and

citation omitted).

      The Commonwealth is “permitted wide latitude to advocate [its] case,

and may properly employ a degree of [oratorical] flair in so doing.”

Commonwealth v. Keaton, 729 A.2d 529, 540 (Pa. 1999). Moreover, “[i]n

determining whether the prosecutor engaged in misconduct, we must keep in

mind that comments made by a prosecutor must be examined within the

context of defense counsel’s conduct. It is well settled that the prosecutor

may fairly respond to points made in the defense closing.” Commonwealth

                                     - 14 -
J-A27015-22



v. Hogentogler, 53 A.3d 866, 878 (Pa. Super. 2021) (citation omitted); see

also Commonwealth v. Carson, 913 A.2d 220, 236 (Pa. 2006) (stating that

a prosecutor is entitled to fairly respond to arguments made by defense

counsel in closing argument).      In fact, “[e]ven an otherwise improper

comment may be appropriate if it is in fair response to defense counsel’s

remarks.” Commonwealth v. Burno, 94 A.3d 956, 974 (Pa. 2014) (citation

omitted.

      The trial court evaluated the prosecutor’s reference to and identification

of Victim’s father, who was seated in the courtroom, in the context of

Appellant’s defense and his counsel’s closing argument. The trial court aptly

noted that Appellant based his defense on the notion that Victim fabricated

the allegations against Appellant because she had mental health issues, came

from a broken family, and felt abandoned by Appellant.         In response to

Appellant’s defense, the prosecutor asserted that Victim had no reason to lie

and emphasized, inter alia, the embarrassment and suffering endured by

Victim by disclosing the sexual assault and the sensitivity of recounting

intimate personal details to both her family and strangers alike.

      Following its review of the statements made by Appellant, his counsel,

and the prosecutor in context, the trial court found that the prosecutor’s

statement—referring to Victim’s embarrassment at disclosing the sexual

assault to people including father and noting, in passing, his presence in the

courtroom—was reasonable and was “clearly not in response to a lack of family

support.” Trial Ct. Op. at 30. The trial court found that “the prosecutor did

                                    - 15 -
J-A27015-22



not refer to [Victim’s] father to counter defense’s lack of family support

argument nor did the ‘dad’ reference amount to ‘facts not in evidence.’” Id.

Accordingly, the court concluded that the prosecutor’s remark did not “so

prejudice the jury that it could not weigh the evidence objectively and render

a true verdict. A mistrial was not warranted on this contention; thus, this

[c]ourt did not commit error or abuse its discretion.” Id.

      Our review of the notes of testimony confirms the trial court’s

assessment that the prosecutor’s reference to Victim’s father was offered to

illustrate the difficulty Victim endured in reporting and recounting the details

of the sexual assault, not to undermine Appellant’s assertion that Victim’s

father was not involved in her life. We, therefore, agree with the trial court

that the statement did not prevent the jury from weighing the evidence

objectively or rendering a true verdict. Accordingly, the trial court did not

abuse its discretion in denying Appellant’s motion for a mistrial. Appellant’s

claim, thus, fails.

                                         C.

      In his final issue, Appellant claims that the trial court erred in not

merging his Indecent Assault conviction into his Sexual Assault and

Aggravated Indecent Assault convictions as a lesser included offense for

sentencing purposes.    Appellant’s Brief at 28-31.    In particular, Appellant

argues that “[a]t most, there were two crimes committed without the

complainant’s consent[,]” i.e., the sex acts performed by Appellant on Victim’s

porch without Victim’s consent and the later sexual assault in Victim’s

                                     - 16 -
J-A27015-22



basement where Appellant assaulted Victim both orally and with his penis and

[t]he element of indecent contact required for Indecent Assault is an element

of both Sexual assault and Aggravated Indecent Assault.”         Id. at 31.   He

concludes that, because there was “no third incident to support an

independent crime of Indecent Assault” it is “a lesser included crime of

Aggravated Indecent Assault and Sexual Assault and should have been

merged for purposes of sentencing.” Id.

       Whether certain criminal offenses merge for sentencing is a question of

law.   Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).                 Our

“scope of review is plenary and our standard of review is de novo.”

Commonwealth v. Williams, 920 A.2d 887, 889-890 (Pa. Super. 2007)

(citation omitted).

       “The merger doctrine developed to prevent punishing a defendant more

than once for one criminal act.” Commonwealth v. Gatling, 807 A.2d 890,

894 (Pa. 2002). In Baldwin, our Supreme Court explained, “[t]he statute’s

mandate is clear. It prohibits merger unless two distinct facts are present: 1)

the crimes arise from a single criminal act; and 2) all of the statutory elements

of one of the offenses are included in the statutory elements of the other.”

Baldwin, 985 A.2d at 833. See also 42 Pa.C.S. § 9765 (“No crimes shall

merge for sentencing purposes unless the crimes arise from a single criminal

act and all of the statutory elements of one offense are included in the

statutory elements of the other offense.”). If either prong is not met, merger

is not appropriate. Gatling, 807 A.2d 899.

                                     - 17 -
J-A27015-22



      A lesser-included offense is defined as follows:

      One crime is a lesser-included offense if, while considering the
      underlying factual circumstances, the elements constituting the
      lesser crime as charged are all included within the elements of the
      greater crime, and the greater offense includes at least one
      additional element that is not a requisite for committing the lesser
      crime.

Id. at 899 n.9.

      Section 3126(a)(1) of the Crimes Code provides that “[a] person is

guilty of [I]ndecent [A]ssault if the person has indecent contact with the

complainant, causes the complainant to have indecent contact with the person

or intentionally causes the complainant to come into contact with seminal

fluid, urine or feces for the purpose of arousing sexual desire in the person or

the complainant and [] the person does so without the complainant’s consent.”

18 Pa.C.S. § 3126(a)(1).     The Crimes Code defines “indecent contact” as

“[a]ny touching of the sexual or other intimate parts of the person for the

purpose of arousing or gratifying sexual desire[.]” 18 Pa.C.S. § 3101.

      Pursuant to Section 3125(a)(1) of the Crimes Code, a person is guilty

of Aggravated Indecent Assault when he, without consent, “engages in

penetration, however slight, of the genitals or anus of a complainant with a

part of the person’s body for any purpose other than good faith medical,

hygenic, or law enforcement procedures[.]” 18 Pa.C.S. § 3125(a)(1).

      A person is guilty of Sexual Assault “when that person engages in sexual

intercourse or deviate sexual intercourse with a complainant without the

complainant’s consent.” 18 Pa.C.S. § 3124.1.


                                     - 18 -
J-A27015-22



      In comparing the statutes defining Indecent Assault and Aggravated

Indecent Assault, we observe that each offense contains an element not

present in the other.      In particular, a conviction of Aggravated Indecent

Assault requires proof that the defendant penetrate of the genitals or anus of

the victim and Indecent Assault requires proof that the defendant committed

the assault to arouse or gratify sexual desire. See Commonwealth v. Allen,

856 A.2d 1251, 1253-54 (Pa. Super. 2004) (where this Court determined that

Indecent Assault and Aggravated Indecent Assault are not greater and lesser-

included offenses; therefore, merger of convictions of those offenses for

sentencing purposes was not appropriate).

      Similarly, in comparing the statutory elements of Indecent Assault and

Sexual Assault, we find that the Crimes Code does not require the

Commonwealth to prove that the defendant committed the assault to arouse

or gratify sexual desire in order to convict the defendant of Sexual Assault,

but, as noted above, it must prove this element to convict the defendant of

Indecent Assault. Moreover, a conviction of Sexual Assault requires proof of

sexual intercourse or deviate sexual intercourse, whereas Indecent Assault

requires only “indecent contact,” which the Crimes Code defines as “[a]ny

touching of the sexual or other intimate parts of the person for the purpose of

arousing or gratifying sexual desire[.]” 18 Pa.C.S. § 3101. Thus, these crimes

likewise do not merge for sentencing purposes. Appellant is, therefore, not

entitled to relief on this claim.




                                     - 19 -
J-A27015-22



                                           D.

      In conclusion, Appellant’s challenge to the trial court’s evidentiary

ruling, its denial of his motion for a mistrial, and his claim that the trial court

erred in not merging certain of his convictions for sentencing purposes all fail.

Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of Sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                                      - 20 -